_CaSe 1-:18-Cv-02399 Document 3-1 Filed 10/18/18 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRlCT OF COLUMBIA

NATIONAL ASSOCIATION OF CRIMINAL
DEFENSE LAWYERS,

Piaintiff,
v. ' Civii A@tion No. iam-2399
FEDERAL BUREAU oF PRISoNS, er al.,

Defendants.

 

 

DECLARATION OF CATHERINE CRUMP IN SUPPORT OF
MOTION FOR ADMISSION PRO HAC VICE

l. My name, office address, and telephone number are as folloWS:
Catherine Crump
Samuelson LaW, Technology & Pub]ic Policy Clinic
U.C. Berkeley Schooi of Law -
353 Boait Hall
Berkeley, CA 94720-7200
(510) 642-5049
2. l have been admitted to the New York State Bar, lSt J udicial Department, Since
September 2, 2008. I have been admitted to the Califoi'nia State Bar Since July 5, 2005.
3. I have not been disciplined by any bar or court
4. l have not been admitted pro hac vice in this Court in the past two years.

5, I do not have an office located in the District of Coiumbia, l am not a member of the

District of Columbia Bar, and l do not have an application for membership pending

 

Case 1:18-Cv-O2399 Document 3_-1 _` Filed 10/18/18 Page 2 of 2

I declare under penalty of perjury that the foregoing is true and correct

DATED: October ¥7, 2018 z i Respectfuliy submitted,

Catherine Crump
Samue§scn Law, __Technology &
f Publ§c Policy Clinie
.1'{ U.C. :Berkeley School of Law
7 353 Boalt Hall_ `
Berkeley, CA 94720-7200
(510) 642-5049
` ccrump@ciinical.law.berkeley.edu

 

 

